 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 5                                          AT SEATTLE

 6      DAVID C. T. II,
                                                               Case No. 2:18-cv-05399-RAJ-TLF
 7                                   Plaintiff,
                  v.                                           ORDER REMANDING
 8                                                             DEFENDANT’S DECISION TO
        NANCY A. BERRYHILL, Acting                             DENY BENEFITS
 9      Commissioner of Social Security,
10                                   Defendant.

11
            The Court, having reviewed the parties Stipulated Motion for Remand (Dkt. 21), the
12
     amended Report and Recommendation of Judge Theresa L. Fricke, United States Magistrate
13
     Judge, and objections to the report and recommendation, if any, and the remaining record, does
14
     hereby find and ORDER:
15
            (1)        The Court adopts the Report and Recommendation; and
16
            (2)        This matter is remanded and judgment shall be entered for plaintiff in accordance
17
                       with the findings contained in the Report and Recommendation.
18
            Dated this 6th day of February, 2019.
19

20

21

22
                                                            A
                                                            The Honorable Richard A. Jones
23                                                          United States District Judge

24

25
     ORDER REMANDING DEFENDANT’S DECISION TO
     DENY BENEFITS - 1
